Title: To George Washington from the Citizens of New Castle County, Delaware, 17 August 1793
From: Citizens of New Castle County, Delaware
To: Washington, George



[Wilmington, Del., 17 August 1793]

At a Meeting of a Number of respectable Inhabitants of the County of New Castle in the State of Delaware, Convened at the

Borough of Wilmington on the 17th day of August 1793 pursuant to Publick Notice for that Purpose given, the following Resolutions were proposed and Adopted.
First—Resolved that this Meeting, highly approve of the late Proclamation of the President of the United States, enjoining upon the Citizens of the United States, the Observance of Newtral Conduct towards the Belligerent Powers of Europe.
Second Resolved that it is the Opinion of this Meeting that the President by this Proclamation, has given an Additional Proof of sound discretion and Unremitting Vigilance in the Exercise of the Functions of his Station.
Third Resolved that it is the Opinion of this Meeting that the Prosperous and happy condition of our Country is Connected with, and greatly dependent on its state of Peace, that War would be destructive of its Commerce and Injurous to its Agriculture, and that the Proclamation is happily Calculated to avoid the Multiplied Evils and Misery of which it would be productive.
Fourth. Resolved that this Meeting, firmly perswaded that the Measures of the General Goverment are Wise Honourable and Advantageous, will be regulated in their Conduct by them, and will Contribute their Aid to Support them.
Fifth. Resolved that from the Opportunities the Persons now Convened have had of Discovering the Sentiments of the Inhabitants of this State, it appears, that they Correspond with those Expressed in the Preceeding Resolutions.
sixth Resolved that a Copy of these Resolutions, under the signature of the Chairman, be transmitted to the President of the United; States, and that the Proceedings of the present Meeting be published.

Jno. McKinly Chairman

A true Exract from the Minutes Matthew Pearce Secty
